Citation Nr: 1532511	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated as 20 percent disabling prior to May 2, 2014 and 40 percent disabling thereafter. 

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated as 20 percent disabling prior to May 2, 2014 and 40 percent disabling thereafter. 

3.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD) with revascularization and ischemic heart disease.  

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected peripheral neuropathy of the lower extremities. 

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period prior to May 2, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to April 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

The Veteran was scheduled for a hearing before a decision review officer (DRO) at the RO on March 20, 2014.  On the date of the hearing, he cancelled the hearing with the understanding he would receive VA examinations and a readjudication of the issues on appeal.  As discussed in further detail below, the Veteran was afforded new VA examinations and medical opinions in response to his claims and the AOJ has readjudicated the claims on appeal.  The Board will therefore proceed with a decision in this case without a hearing.  

The September 2013 statement of the case (SOC), in addition to the issues listed on the first page of this decision, also addressed claims for entitlement to service connection for bilateral cataracts, a left eye scar, a refractive error, and skin conditions diagnosed as seborrheic keratosis and vitiligo.  These claims were not included on the Veteran's October 2013 VA Form 9 and no other substantive appeal was received perfecting them.  The claims were not certified to the Board and the Veteran has not indicated that he wishes to pursue them.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Thus, the claims for entitlement to service connection for bilateral cataracts, a left eye scar, a refractive error, and skin conditions diagnosed as seborrheic keratosis and vitiligo are not currently before the Board. 

The current claim for TDIU is limited to consideration of the period prior to May 2, 2014.  In a June 2014 rating decision, the RO determined that the Veteran's service-connected disabilities combined to a schedular 100 percent evaluation for compensation effective May 2, 2014.  Because the Veteran was in receipt of a 100 percent schedular rating from that date, the RO also determined that the claim for TDIU was moot from that date.  It is not categorically true that the assignment of a total schedular rating always renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, in this case, the Veteran's total schedular rating was assigned based on the combination of ratings for numerous service-connected disabilities; none of his service-connected conditions are assigned a schedular 100 percent disabling.   In such a circumstance, the claim for TDIU after May 2, 2014 is moot and the Board will limit its consideration as to whether TDIU is warranted prior to May 2, 2014. 

The reopened issue of entitlement to service connection for a low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity most nearly approximates moderately severe incomplete paralysis of the sciatic nerve throughout the entire claims period.

2.  The Veteran's peripheral neuropathy of the left lower extremity most nearly approximates moderately severe incomplete paralysis of the sciatic nerve throughout the entire claims period.

3.  The Veteran's CAD requires continuous medication and produces metabolic equivalents (METs) between 7 and 10 with normal left ventricular ejection fraction without complaints of dyspnea, fatigue, angina, dizziness, or syncope and without cardiac hypertrophy or dilation.  

4.  The Veteran's claim for entitlement to service connection for a low back disability was initially denied in an unappealed October 2002 rating decision.  The Veteran attempted to reopen his claim and was denied in a September 2010 rating decision. 

5.  The evidence received since the September 2010 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

6.  The Veteran's erectile dysfunction was not present in service or until years thereafter, is not etiologically related to a disease or injury during active duty service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not higher, for peripheral neuropathy of the right lower extremity throughout the claims period are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).   

2.  The criteria for a rating of 40 percent, but not higher, for peripheral neuropathy of the left lower extremity throughout the claims period are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.   

3.  The criteria for a rating in excess of 10 percent for CAD with revascularization and ischemic heart disease are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005.

4.  New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  Erectile dysfunction was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Bilateral Lower Extremity Peripheral Neuropathy

Service connection for peripheral neuropathy of the right and left lower extremities was awarded in a September 2010 rating decision.  Initial 20 percent evaluations were assigned for each leg effective April 20, 2010.  The January 2012 rating decision on appeal continued the 20 percent ratings for the lower extremities, but separate increased 40 percent evaluations were assigned in a June 2014 rating decision effective May 2, 2014.  Thus, the Veteran's peripheral neuropathy of the right and left lower extremities is currently rated as 20 percent disabling prior to May 2, 2014 and 40 percent disabling thereafter.  The Veteran contends that increased ratings are warranted as the disability is productive of symptoms more severe than those contemplated by the current ratings. 

The Veteran's peripheral neuropathy of the lower extremities is rated under Diagnostic Code 8520 pertaining to impairment of the sciatic nerve.  Under this diagnostic code, mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.    

After review of the evidence, the Board finds that the Veteran's bilateral peripheral neuropathy most nearly approximates moderately severe incomplete paralysis and 40 percent evaluations for each lower extremity are warranted throughout the claims period.  Upon VA examination in October 2013, the Veteran's peripheral neuropathy was specifically characterized as moderately severe with symptoms of pain, paresthesias, and numbness ranging from moderate to severe.  A September 2010 private nerve conduction study also indicated bilateral moderate motor, axonal, and demyelinating neuropathy and severe motor neuropathy.  Earlier VA examinations in September 2010, December 2010, and September 2011 documented deficiencies to sensation, reflexes, and the Board finds these symptoms most nearly approximate moderately severe impairment of the bilateral sciatic nerves.  

The Board has considered whether an increased 60 percent evaluation is warranted for severe incomplete paralysis of either lower extremity.  Although the record documents some findings indicative of a severe disability, the Veteran's overall disability picture is clearly more properly characterized as moderately severe.  The October 2013 VA examiner observed the presence of severe left lower extremity pain, but all other symptoms of his peripheral neuropathy, including paresthesias and numbness, were characterized as moderate.  The VA examiner also specifically characterized the Veteran's disability as moderately severe.  Similarly, while the September 2010 nerve conduction study demonstrated severe bilateral sensory neuropathy, it also showed moderate motor, axonal, and demyelinating neuropathy.  Although ankle reflexes were absent upon examination in December 2010 and October 2013, indicative of a severe disability, the Veteran's muscle tone has been full throughout the claims period with no findings of atrophy.  There is also no evidence of more than slight loss of strength in the bilateral lower extremities.  The Board therefore finds that the Veteran's bilateral peripheral neuropathy of the lower extremities most nearly approximates moderately severe throughout the claims period.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The October 2013 VA examiner found that the Veteran's peripheral neuropathy affected two nerves of the lower extremities: the sciatic nerve and the femoral nerve.  Impairment of the femoral nerve is rated under Diagnostic Code 8526 pertaining to the anterior crural nerve (femoral).  It does not provide a rating for incomplete paralysis that is moderately severe, but provides a 20 percent rating for moderate incomplete paralysis and a 30 percent rating for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  Thus, even if the Board found that the Veteran's peripheral neuropathy most nearly approximates severe, the current 40 percent rating under Diagnostic Code 8520 for moderately severe impairment of the sciatic nerve is greater than that provided under the criteria for rating the femoral nerve.  In addition, the record does not indicate that the Veteran experiences any symptomatology associated with impairment of femoral nerve that is separate and distinct from that affecting the sciatic nerve.  Cf. Esteban v. Brown, 6 Vet App 259 (1994).  The Veteran's peripheral neuropathy manifests radiating pain, loss of sensation, and weakness of the legs.  These symptoms are contemplated by the 40 percent evaluations assigned under Diagnostic Code 8520 for impairment of the sciatic nerves.  Thus, separate or increased ratings are not warranted for impairment of the femoral nerve stemming from the Veteran's service-connected peripheral neuropathy of the lower extremities.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


CAD

Service connection for CAD with revascularization and ischemic heart disease was granted in a December 2010 rating decision.  An initial 10 percent evaluation was assigned effective April 20, 2010.  The January 2012 rating decision on appeal continued the 10 percent evaluation.  The Veteran contends that an increased rating is warranted as his heart condition is productive of symptoms more severe than those contemplated by the current rating. 

The Veteran's CAD is rated as 10 percent disabling under Diagnostic Code 7005 pertaining to arteriosclerotic heart disease (CAD).  Under this diagnostic code, a 10 percent rating is assigned for CAD resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  CAD resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 
The Board finds that a rating in excess of 10 percent for the Veteran's CAD is not warranted at any time during the claims period.  Records of VA treatment and reports of VA examinations conducted in June 2010, September 2011, and April 2014 document the Veteran's denial of symptoms such as chest pain, dyspnea, dizziness, or syncope.  The disability was also characterized as asymptomatic during an October 2013 primary care appointment at the VAMC.  Objective testing also does not establish findings associated with an increased rating; an August 2011 private echocardiogram demonstrated an ejection fraction of 59 percent and a June 2010 VAMC echocardiogram showed an ejection fraction of 55 percent.  Neither examination contained evidence of cardiac hypertrophy or dilation.  The August 2011 private exercise stress test also demonstrated a METs level of 7 and the April 2014 VA examiner estimated the Veteran's METs as falling in a 7 to 10 range.  These findings, and the Veteran's use of continuous medication, are all contemplated by the currently assigned 10 percent evaluation.  Thus, the competent evidence of record establishes that the Veteran's service-connected CAD is productive of few outward manifestations and requires continuous medication.  Objective testing, including exercise stress tests and an August 2011 echocardiogram, show that his cardiac functioning is normal and his symptoms are contemplated by the currently assigned evaluation.  The Board has considered whether there is any other schedular basis for granting a higher rating during the applicable period, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an increased rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's peripheral neuropathy manifests symptoms such as pain, paresthesias, and numbness of the lower extremities.  His CAD is productive of decreased cardiac function without outward symptoms.  These symptoms are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Claim to Reopen

The claim for entitlement to service connection for a low back disability was initially denied in an August 1978 administrative decision based on the Veteran's failure to respond to a June 1978 request for evidence to support the claim.  More than 20 years later, in February 2001, the Veteran filed a new claim for service connection for a low back disability and was formally denied in an October 2002 rating decision.  The RO noted that the Veteran received treatment for low back pain during service, but the evidence did not establish a link between the current spine condition and the in-service treatment. The Veteran did not appeal the October 2002 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran attempted to reopen his claim for service connection in April 2010 and was again denied in a September 2010 rating decision.  The evidence received since the September 2010 rating decision includes the Veteran's statements linking his claimed low back disability to service-connected peripheral neuropathy of the bilateral lower extremities.  This lay evidence is clearly new as it was not of record at the time of the September 2010 rating decision and is material as it relates to an element not previously established-a possible link between the Veteran's current back condition and a service-connected disability.  The RO has not addressed the secondary service connection theory of entitlement and the Board therefore finds that the Veteran's statements are new and material evidence and reopening of the claim is granted.

Service Connection Claim

The Veteran contends that service connection is warranted for erectile dysfunction as it was incurred secondary to service-connected diabetes mellitus.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The record clearly establishes a current disability; erectile dysfunction was diagnosed several times during the claims period including during an October 2011 VA examination specifically pertaining to the male reproductive system.  Although the record includes a finding of erectile dysfunction, the weight of the evidence is against a relationship between the condition and the Veteran's service-connected diabetes mellitus.  None of the Veteran's private or VA physicians have associated his erectile dysfunction with a service-connected disability, and October 2011 and October 2013 VA examiners provided medical opinions against the claim for secondary service connection.  The examiners both observed that the Veteran reported first experiencing erectile dysfunction in 2007, several years before the onset of diabetes mellitus.  The October 2013 VA examiner also found that the Veteran's diabetes mellitus did not aggravate his erectile dysfunction as there was no worsening of the condition after the onset of diabetes.  In fact, the Veteran has repeatedly stated that his erectile dysfunction is well-controlled with oral medication.  Additionally, the October 2011 VA examiner determined that the Veteran's erectile dysfunction has multiple etiologies (all of which are nonservice-connected) including natural aging, hypertension, dyslipidemia, a history of smoking, and medications.  These medical opinions were fully supported with reference to specific evidence in the claims file and are entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 
 
The Board has also considered the Veteran's statements linking his erectile dysfunction to service-connected diabetes, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his erectile dysfunction simply cannot be accepted as competent evidence and is clearly outweighed by the medical opinions against the claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection on a secondary basis. 

The Board must now address whether service connection is warranted for erectile dysfunction as directly due to active duty service.  Service connection is also granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service records are negative for complaints or treatment of erectile dysfunction and the Veteran's genitourinary system was normal at the separation examination in April 1968.  The earliest objective evidence of the claimed disability dates from September 2010 when the Veteran was diagnosed with erectile dysfunction during a VA examination.  The Veteran also dates the onset of the condition from 2007, almost 50 years after service.   There is no competent medical evidence linking erectile dysfunction to service and the Veteran has never alleged a relationship between the disability and active duty.  The Board therefore concludes that the evidence is against a nexus between the Veteran's erectile dysfunction and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim to reopen service connection for a low back disability, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  

Regarding the other claims addressed in this decision, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2011 letter.  The Veteran received notice of the requirements for claims based on increased ratings, direct service connection, and secondary connection, as well notice of the disability-rating and effective-date elements of the claims in the August 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations and medical opinions throughout the claims period, and most recently in April and May 2014, in response to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to a 40 percent rating, but not higher, for peripheral neuropathy of the right lower extremity throughout the entire claims period is granted. 

Entitlement to a 40 percent rating, but not higher, for peripheral neuropathy of the left lower extremity throughout the entire claims period is granted. 

Entitlement to a rating in excess of 10 percent for CAD with revascularization and ischemic heart disease is denied.  

New and material evidence having been received, reopening of the claim for entitlement to service connection for a low back disability have been met. 

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to obtain an adequate medical opinion addressing the etiology of the claimed low back disability.  The Veteran contends that he incurred a chronic low back condition during active service due to constant heavy lifting and carrying or, in the alternative, the condition is secondary to service-connected peripheral neuropathy of the lower extremities.  In December 2010, he was provided a VA examination and diagnosed with lumbar spondylosis and lumbar degenerative disc disease.  The examiner provided a medical opinion against the claim noting that the Veteran was treated for a condition during service "diagnosed as chronic lower back pain with negative X-rays."  The examiner also noted the Veteran's history of diabetic neuropathy, but concluded that the Veteran's back condition was of degenerative origin and was therefore not associated with service.  

The Board finds that this medical opinion is not adequate.  First, the examiner did not provide an opinion addressing whether the Veteran's low back condition was caused or aggravated by the service-connected peripheral neuropathy.  Second, the examiner did not provide any rationale or basis for the conclusion that the Veteran's disability is "of degenerative origin" and therefore not due to service.  The examiner acknowledged that the Veteran was treated for back pain on multiple occasions during service in the 1960s, but did not state whether such treatment could indicate an injury that contributed to the Veteran's degenerative process.  Therefore, the claim must be remanded to allow for the scheduling of a new VA examination and adequate medical opinion. 

A remand is also required with respect to the claim for entitlement to TDIU. As discussed above, the Board has granted increased ratings for the Veteran's peripheral neuropathy of the bilateral lower extremities and remanded the reopened claim for entitlement to service connection for a low back disability.  The claim for TDIU prior to May 2, 2014 must be remanded to the AOJ for readjudication following implementation of the Board's current decision as the claims are inextricable intertwined.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed low back disability.  The claims file must be made available to and reviewed by the examiner.

After performing all necessary tests, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's low back disability is etiologically related to any incident of active duty service, to include the Veteran's multiple complaints and treatment for low back pain.  

The examiner should also determine whether the Veteran's low back disability is caused or aggravated by the service-connected peripheral neuropathy of the lower extremities.  

The bases for all opinions expressed should also be provided, to include specific reference to evidence in the claims file and a full explanation for all conclusions.  

2.  Implement the Board's current decision and assign effective dates for the awards of increased 40 percent evaluations for peripheral neuropathy of the right and left lower extremities. 

3.  Then, readjudicate the claims for entitlement to service connection for a low back disability followed by entitlement to TDIU prior to May 2, 2014.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the s the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


